PER CURIAM.
Upon consideration of the motion of the petitioner in the above-entitled cause to docket and dismiss the petition to review the decision of the United States Board of Tax Appeals in the said cause, and it appearing that a certificate' of the clerk of the said board has been filed, showing that the petition for review was duly filed with said board, and it further appearing that the respondent in the said cause has consented to the granting of said motion, it is ordered that the above-entitled cause be by the clerk of this court docketed, and that the said petition to review be, and the same is hereby, dismissed. It is further ordered that the mandate in this cause issue forthwith.